Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him of a violation of section 962 of the Penal Law (receiving a refund of wages) and sentencing him to pay a fine of $200, or, in the alternative, to be imprisoned for sixty days in the city prison; and from an order denying defendant’s motion in arrest of judgment. Judgment reversed on the law, information dismissed and fine remitted. Assuming, without deciding, that the statute applies to contracts for private work and that it is constitutional, there is no proof that defendant agreed to pay the complainant the prevailing rate of wages, nor is there any competent proof as to what was the prevailing rate of wages. Appeal from order dismissed. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.